               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TONY TUNG THIEN NGUYEN,                                     CIVIL ACTION
        Plaintiff,

              v.                                            N0.18-5019

ALLSTATE INSURANCE COMPANY,
        Defendant.

                                 MEMORANDUM

I.    Introduction

      Before the Court is Plaintiffs Motion for Appointment of Counsel (ECF No.

3).

II.   Standard of Review

      "Indigent civil litigants possess neither a constitutional nor a statutory right

to appointed counsel." Gordon v. Gonzalez, 232 F. App'x 153, 156 (3d Cir. 2007)

(internal quotation and citation omitted). Appointing counsel for an indigent civil

litigant is "usually only granted upon a showing of special circumstances

indicating the likelihood of substantial prejudice to him resulting, for example,

from his probable inability without such assistance to present the facts and legal

issues to the court in a complex but arguably meritorious case." Smith-Bey v.

Petsock, 741 F.2d 22, 26 (3d Cir. 1984).

      District courts have "broad discretion to determine whether appointment of

counsel in a civil case would be appropriate." Montgomery v. Pinchak, 294 F.3d
                                           1
492, 498 (3d Cir. 2002) (internal quotation and citation omitted). First, the court

"must assess whether the claimant's case has some arguable merit." Id. If there is

arguable merit, then the court should consider a range of factors including: 1) the

plaintiff's ability to present his or her own case; 2) the difficulty of the particular

legal issues; 3) the degree to which factual investigation will be necessary and the

ability of the plaintiff to pursue investigation; 4) the plaintiff's capacity to retain

counsel on his or her own behalf; 5) the extent to which a case is likely to tum on

credibility determinations; and 6) whether the case will require testimony from

expert witnesses. Id. at 499 (citing Tabron v. Grace, 6 F.3d 147, 153 (3d

Cir.1993)). These factors are "not exhaustive, but should serve as a guidepost for

the district courts. Id. (internal quotations and citation omitted).

III.   Discussion

       First, there is arguable merit to Plaintiff's Second Amended Complaint

accepting as true the allegations contained therein. Thus, the Court must consider

the factors previously outlined as guideposts in determining whether counsel

should be appointed for Plaintiff. First, Plaintiff is capable of presenting his own

case, as evidenced with his ability to file a Second Amended Complaint, as per the

Court's various orders previously entered in this matter, which was served upon

Defendant at the direction of the Court. Second, the particular legal issues

involved in this case are not so difficult so as to require the aid of counsel. Third,


                                            2
the factual investigation necessary to prosecute these claims will be fairly limited

as the relevant documentation is already likely in Plaintiffs possession and the

factual information is already known to Plaintiff. Fourth, the case will likely not

require the use of expert witnesses. Thus, even accepting as true the fact that

Plaintiff is unlikely able to retain counsel on his own as he is currently

incarcerated, and in consideration of the fact that this case may involve credibility

determinations (as is the case in many jury trials), the Court finds that the factors

still weigh in favor of denying Plaintiffs Motion for Appointment of Counsel.

IV.   Conclusion

      For the foregoing reasons, Plaintiffs Motion for Appointment of Counsel

(ECF No. 3) will be denied. An appropriate Order follows.




DATED:                                         BY THE COURT:




                                               CHADF.




                                           3
